NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-3341

                              NICHOLAS S. TROBOVIC,

                                                      Petitioner,

                                           v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                      Respondent,

                                          and

                      GENERAL SERVICES ADMINISTRATION,

                                                             Intervenor.



      Nicholas S. Trobovic, of Berwyn, Pennsylvania, pro se.

      Michael A. Carney, General Attorney, Office of the General Counsel, Merit
Systems Protection Board, of Washington, DC, for respondent. With him on the brief
were B. Chad Bungard, General Counsel, and Rosa M. Koppel, Deputy General
Counsel.

       Robert E. Chandler, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for intervenor. With him on
the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen, Director,
and Todd M. Hughes, Assistant Director.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                      2006-3341

                             NICHOLAS S. TROBOVIC,

                                               Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                               Respondent,

                                         and

                     GENERAL SERVICES ADMINISTRATION,

                                               Intervenor.

                          ___________________________

                          DECIDED: May 4, 2007
                          ___________________________


                          ON PETITION FOR REHEARING

Before BRYSON, Circuit Judge, PLAGER, Senior Circuit Judge, and GAJARSA, Circuit
Judge.

PER CURIAM.

      Petitioner Nicholas Trobovic petitions for rehearing of the portion of our initial

decision in which we held that Mr. Trobovic failed to establish that the Merit Systems

Protection Board had jurisdiction over an alleged constructive suspension arising from

his placement and maintenance on nonpay status.
      In his petition for rehearing, Mr. Trobovic informs us that on December 7, 2005,

the Office of Workers’ Compensation Programs determined that Mr. Trobovic was

compensably injured. That information was not before the Board when it closed the

record. But even assuming that Mr. Trobovic’s representation is accurate and that it is

open for us to consider, it does not establish that the GSA involuntarily suspended Mr.

Trobovic by placing him on nonpay status.

      In Holloway v. U.S. Postal Serv., 993 F.2d 219, 221–22 (Fed. Cir. 1993), and

Perez v. Merit Sys. Prot. Bd., 931 F.2d 853, 854 (Fed. Cir. 1991), we held that a

government agency does not involuntarily suspend an absentee employee by placing

the employee on nonpay status pending satisfactory medical documentation of his

inability to work. For purposes of that rule, the agency must be reasonable in finding

the employee’s medical documentation to be unconvincing.         But an agency may

reasonably reach that conclusion even if another governmental body, such as the Office

of Workers’ Compensation Programs, finds the same medical documentation sufficient

to warrant compensation. Mr. Trobovic’s allegations before the Board and his doctor’s

report contain only general, conclusory statements about Mr. Trobovic’s injury and the

resulting limitations on his ability to perform his duties.    The GSA did not act

unreasonably in refusing to find that medical documentation sufficient to excuse Mr.

Trobovic’s absence from work.       The rule of Holloway and Perez thus applies.

Accordingly, we deny the petition for rehearing and reaffirm our holding that Mr.

Trobovic was not involuntarily suspended when the GSA placed him on nonpay status.




2006-3341                                   2